Stuart, J.
This was a proceeding by a surety against his principal, under c. 51, R. S. 1843, by notice and motion. The notice recites the recovery of judgment by one Burt against Bragg, as principal, and Cason, as surety, in the Union Circuit Court, the payment of the judgment by the surety, and notifying Bragg to appear and show cause why, &c. Cason recovered in the Court below. We think the provisions of that statute—the 8th and 12th sections—have been substantially pursued.

Per Curiam.

The judgment is affirmed, with 5 per cent, damages and costs.